

115 HR 3628 IH: Leveraging and Energizing America’s Apprenticeship Programs Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3628IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for
			 employees who participate in qualified apprenticeship programs.
	
 1.Short titleThis Act may be cited as the Leveraging and Energizing America’s Apprenticeship Programs Act or the LEAP Act. 2.Credit for employees participating in qualified apprenticeship programs (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.Employees participating in qualified apprenticeship programs
 (a)In generalFor purposes of section 38, the apprenticeship credit determined under this section for the taxable year is an amount equal to the sum of the applicable credit amounts (as determined under subsection (b)) for each of the apprenticeship employees of the employer that exceeds the applicable apprenticeship level (as determined under subsection (e)) during such taxable year.
 (b)Applicable credit amountFor purposes of subsection (a), the applicable credit amount for each apprenticeship employee for each taxable year is equal to—
 (1)in the case of an apprenticeship employee who has not attained 25 years of age at the close of the taxable year, $1,500, or
 (2)in the case of an apprenticeship employee who has attained 25 years of age at the close of the taxable year, $1,000.
 (c)Limitation on number of years which credit may be taken into accountThe apprenticeship credit shall not be allowed for more than 2 taxable years with respect to any apprenticeship employee.
 (d)Apprenticeship employeeFor purposes of this section— (1)In generalThe term apprenticeship employee means any employee who is—
 (A)a party to an apprenticeship agreement registered with— (i)the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, or
 (ii)a recognized State apprenticeship agency, and (B)employed by the employer in the occupation identified in the apprenticeship agreement described in paragraph (1), whether or not the employer is a party to such agreement.
 (2)Minimum completion rate for eligible apprenticeship programsAn employee shall not be treated as an apprenticeship employee unless such apprenticeship agreement is with an apprenticeship program that, for the two-year period ending on the date of the apprenticeship begins, has a completion rate of at least 50 percent.
							(e)Applicable apprenticeship level
 (1)In generalFor purposes of this section, the applicable apprenticeship level shall be equal to— (A)in the case of any apprenticeship employees described in subsection (b)(1), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number, and
 (B)in the case of any apprenticeship employees described in subsection (b)(2), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number.
 (2)First year of new apprenticeship programsIn the case of an employer which did not have any apprenticeship employees during any taxable year in the 3 taxable years preceding the taxable year for which the credit is being determined, the applicable apprenticeship level shall be equal to zero.
 (f)Coordination with other creditsThe amount of credit otherwise allowable under sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee.
 (g)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section..
 (b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the apprenticeship credit determined under section 45S(a)..
 (c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45S(a), after 45P(a),. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45S. Employees participating in qualified apprenticeship programs..
 (e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act.
			